ACCEPTED
                                                                                      06-15-00059-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                8/28/2015 12:24:15 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                                CAUSE NO. 36865

FRANKIE MARIE MILLER,                  §     IN THE DISTRICT COURT
                                                             FILED IN
                                                             6th COURT OF APPEALS
Individually and as Representative     §                       TEXARKANA, TEXAS
of the Estate of T.J. Miller,          §                     8/28/2015 12:24:15 PM
                                       §                          DEBBIE AUTREY
                   Plaintiff,          §                              Clerk

v.                                     §     76TH JUDICIAL DISTRICT
                                       §
JOHN B. MULLEN, M.D.and                §
TITUS REGIONAL MEDICAL                 §
CENTER,                                §
                                       §
                   Defendants.         §     TITUS COUNTY, TEXAS

                          NOTICE OF APPEAL

      Frankie Marie Miller files notice of this appeal to the Sixth District

Court of Appeals at Texarkana from the Final Judgment signed in this case

on June 8, 2015, and all orders merged into that final judgment.

                                       Respectfully submitted,

                                       /s/Charles “Chad” Baruch
                                       Texas Bar Number 01864300
                                       THE LAW OFFICE OF CHAD BARUCH
                                       3201 Main Street
                                       Rowlett, Texas 75088
                                       Telephone: (972) 412-7192
                                       Facsimile: (972) 412-4028
                                       Email: baruchesq@aol.com

                                       Attorney for Frankie Marie Miller




NOTICE OF APPEAL – PAGE 1
                      CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of this notice of
appeal was served this 28th day of July, 2015, upon the following counsel of
record by efiling and email:

Russell W. Schell
Schell Cooley LLP
15455 Dallas Parkway, Suite 550
Addison, Texas 75001
Trial Counsel for Appellees
rschell@schellcooley.com

Patrick Wigle
Turley Law Firm
6440 N. Central Expressway, Suite 1000
Trial Counsel for Appellant
Dallas, Texas 75206
patrickw@wturley.com

                                       /s/Charles “Chad” Baruch




NOTICE OF APPEAL – PAGE 2